Exhibit 10.22

 

June 16, 2004

 

Pacific Financial Printing (“Sublessor”)

4020 Campbell Avenue

Menlo Park, CA 94025

Attention: Charlene Johnston

 

Mr. Albert Gounod (“Lessor”)

373 Alicia Way

Los Altos, CA 94022

 

Exercise one-year lease extension from 10/01/04-09/30/05 at 4020 Campbell
Avenue, Menlo Park, CA 94025. Approximately 10,000 Sq ft. (the “Premises”)

 

The undersigned, Memry Corporation (“Sublessee”) is subtenant of the Premises
under that certain Standard Sublease dated February 3, 2000 (the “Sublease”).
Your rights as tenant of the Premises (and other premises at the same address)
are governed by that certain Standard Industrial/Commercial Single-Tenant Lease
dated February 14, 2000 and as extended to April 15, 2006 by Second Addendum to
Lease dated December 31, 2000 (as so extended and renewed, the “Lease”).

 

Memry Corporation (“Sublessee”) is exercising the third of four 1-year
extensions as contained in paragraph ( c ) of Sublease Extension dated April 12,
2001. As requested by Pacific Financial Printing, Sublessee will make monthly
payments of $11,220, for a total of $134,640 (12 months X’s $11,220 per month),
directly to the owner of 4020 Campbell Avenue Mr. Albert Gounod.

 

The terms and conditions of this extension will be applied if the 1 remaining
extension is exercised.

 

Agreed and Acknowledged:

     

Agreed and Acknowledged:

Memry Corporation (Sublessee)

     

Pacific Financial Printing (Sublessor)

By:  

/s/ Robert P. Belcher

     

By:

 

/s/ Charlene Johnston

Robert P. Belcher

     

Charlene Johnston

Memry Chief Financial Officer

     

Owner of Pacific Financial Printing

Date: 6/15/04

     

Date: 6/25/04

 

Agreed and Acknowledged:

(Lessor)

By:

 

/s/ Albert M. Gounod

Mr. Albert Gounod

4020 Campbell Ave. Owner

Date:                                     

 

Memry Corporation

 

Headquarters and Eastern Operations 3 Berkshire Boulevard   Western Operations
4065 Campbell Avenue Bethel, CT 06801   Menlo Park, CA 94025 Executive Offices
203-739-1100 Fax 203-798-6511   650-463-3400 Fax 650-463-3456

 

Customer Service 866-Go Memry / Fax 203-798-6606

 